       Case 1:18-cv-06626-ALC-KNF Document 44 Filed 10/11/18 Page 1 of 4


                                                           The Chrysler Building
                                                           405 Lexington Avenue, NY, NY 10174-1299
                                                           Tel: 212.554.7800 Fax: 212.554.7700
                                                           www.mosessinger.com


                                                           Toby Butterfield
                                                           Direct Dial: 212.554.7860
                                                           Fax: 212.377.6040
                                                           E-Mail: tbutterfield@mosessinger.com



                                                           October 11, 2018



VIA ECF & E-MAIL

The Honorable Richard J. Sullivan
United States District Court
Southern District of New York
40 Foley Square, Room 2104
New York, NY 10007

               Re:     Actava TV, Inc., et al. v. Joint Stock Company “Channel One Russia
                       Worldwide” et al. (18-cv-06626)

Dear Judge Sullivan:

       The Parties in the above-captioned action jointly submit this letter in order to provide the
following information requested by the Court in its September 6, 2018 Order (the “Order”).

(1)    Nature of the Action and Principal Defenses

         Plaintiffs Actava TV, Inc., Master Call Communications, Inc., Master Call Corporation,
and Rouslan Tsoutiev (the “Actava Parties”) bring this action to recover damages for tortious
interference, malicious prosecution, and breach of contract against the Defendants, who consist
of a group of Russian television broadcasters (the “Channels”)1 and Kartina Digital GmbH
(“Kartina”), an entity licensed by the Channels to distribute their Russian-language programming
via IPTV. The Actava Parties primarily allege that after Actava entered into a prior settlement
agreement with the Channels, Kartina and the Channels embarked on an illegal campaign to
inflict damage on the Actava Parties’ growing competitive business, involving a partnership with
non-party Matvil Corporation (“Matvil”), by bringing meritless contempt proceedings and by
inducing Matvil to sever its partnership with Actava. On October 4, 2018, the Actava Parties
amended their complaint as of right to add Kartina as a defendant claiming a violation of New


The Channels are Joint Stock Company “Channel One Russia Worldwide,” Closed Joint Stock
1

Company “CTC Network,” Closed Joint Stock Company “New Channel”, Limited Liability
Company “Rain TV-Channel,” Open Joint Stock Company “ACCEPT”, and Limited Liability
Company “Comedy TV.”
       Case 1:18-cv-06626-ALC-KNF Document 44 Filed 10/11/18 Page 2 of 4




The Honorable Richard J. Sullivan
October 11, 2018
Page 2


York Gen. Bus Law. § 349, in addition to the claims for malicious prosecution and tortious
interference.

         The Channels contend that dismissal is warranted for (1) lack of jurisdiction over any
non-contract claim; (2) failure to state a claim; and (3) collateral estoppel. (Doc. Nos. 21, 29,
34). The Amended Complaint was filed on October 4, 2018 (Doc. No. 38) and the Channels
time to respond extends through October 18, 2018. The Channels will likely seek to renew their
letter motions and move against the Amended Complaint. A summons was issued to Kartina
earlier today, October 11, 2018 (Doc. No. 43), and Kartina has not yet been served or appeared
in this action.

(2)    Jurisdiction and Venue

        Plaintiffs contend that jurisdiction over the Defendants is proper because the Channels
and Kartina have purposely availed themselves of the New York forum by pursuing litigation
against the Actava Parties here, thereby surrendering any jurisdictional objections to claims
arising out of the same transaction. Plaintiffs believe that jurisdiction is also proper because the
Channels and Kartina have transacted business in New York and/or have directed their
broadcasts into the stream of commerce with knowledge that such broadcasts would reach New
York. Plaintiffs further contend that venue lies in this Court because a substantial part of the
events giving rise to the Actava Parties’ claims occurred in New York.

        The Channels contend that the Court lacks jurisdiction over them because they are all
based in Russia and there is no basis other than the injunctions at issue in this case for
jurisdiction. The plain language of the injunctions in issue provided the Court with jurisdiction
only for the purposes of enforcing the injunctions, not for collateral matters such as this. (Doc.
No. 21 at 2).

(3)    Outstanding Motions and/or Requests to File Motions

        On September 26, 2018, Joint Stock Company “Channel One Russia Worldwide” and
Closed Joint Stock Company “New Channel” requested that the Court schedule a pre-motion
conference regarding their contemplated motion to dismiss and advised the Court that that the
other Channels would retain the Dunnington firm. See Doc. No. 21. On October 1, 2018 Closed
Joint Stock Company “CTC Network,” Limited Liability Company “Rain TV-Channel” and
Closed Joint Stock Company “TV Darial” joined the request (Doc. No. 29) and on
October 2, 2018 Defendant, Limited Liability “Comedy TV” joined the request (Doc. No. 34).
On October 1, 2018, the Court ordered that the initial conference scheduled to be held on
October 26, 2018 at 4:00 p.m. will also serve as a pre-motion conference regarding Defendants’
contemplated motion. See Doc. No. 35. The Court’s October 1 Order also vacated the Clerk’s
default against Channel Defendants who failed to answer or appear timely, and directed the
parties to be prepared to address the Actava Parties’ request that its costs of obtaining that default
       Case 1:18-cv-06626-ALC-KNF Document 44 Filed 10/11/18 Page 3 of 4




The Honorable Richard J. Sullivan
October 11, 2018
Page 3


should be reimbursed by those non-answering defendants, who were served pursuant to the
Court’s prior order and were thus due to appear and respond to the complaint by September 19,
2018.
       There are no other outstanding motions or requests.

(4)    Description of Discovery

        Discovery has not yet commenced, but counsel engaged in a Rule 26(f) conference on
October 5, 2018 to discuss the topics required by that Rule and to prepare for the October 26
conference. Discovery will be important to support the Parties’ claims and defenses in this
action, as well as in order to engage in meaningful settlement negotiations. If the case is not
dismissed, discovery would include document production, interrogatories, depositions, the
exchange of expert reports, and potential third-party discovery.

        As mentioned above and described further below, the Actava Parties have added Kartina
as a Defendant in this case, which is in the process of being served. At the time of the Rule 26(f)
conference and to date, Kartina has not yet retained counsel in this case, although the Channel
Defendants’ counsel advised they would notify the Actava Parties if and when they are retained.
The Channel Defendants’ counsel is currently reviewing the Actava Parties’ proposals for the
Case Management Plan following the Rule 26(f) conference. In light of these developments, the
Parties request a slight delay in submitting their proposed Case Management Plan to the Court,
which they propose submitting no later than next Wednesday, October 17, 2018.

(5)    Prior Settlement Discussions

       The Parties have not had any settlement discussions. During the Rule 26(f) conference
counsel discussed the possibility of engaging in settlement discussions.

(6)    Estimate Length of Trial

       The Parties estimate the length of trial, if any, to last up to six (6) days.

(7)    Other Information

        On October 5, 2018, the Actava Parties amended the complaint, primarily to reflect their
decision to add Kartina Digital GmbH (“Kartina”) as an additional defendant. The Actava
Parties contend that a copy of the Amended Complaint was provided to Kartina on October 5,
2018, and Kartina is in the process of being formally served with process now that a
supplemental summons has been issued. We enclose a courtesy copy of the Amended Complaint
filed with the Court. For the Court’s convenience, we also enclose a redline showing the
changes.
       Case 1:18-cv-06626-ALC-KNF Document 44 Filed 10/11/18 Page 4 of 4




The Honorable Richard J. Sullivan
October 11, 2018
Page 4


       The Parties jointly look forward to discussing the case at the initial conference which the
Court has scheduled for October 26, 2018, and respectfully request that the case management
plan be jointly submitted by next Wednesday, October 17, 2018.



Dated: New York, New York
       October 11, 2018
                                                 Respectfully submitted,


                                                 MOSES & SINGER LLP



                                                By: /s/ Michael Rosenberg
                                                    Toby Butterfield
                                                    Michael Rosenberg
                                                    405 Lexington Avenue
                                                    New York, NY 10174
                                                    Telephone: (212) 554-7800
                                                    Facsimile: (212) 554-7700

                                                     Attorneys for Plaintiffs


                                                DUNNINGTON, BARTHOLOW
                                                & MILLER LLP

                                                By: _ /s Raymond J. Dowd_________
                                                    Raymond J. Dowd
                                                    Samuel A. Blaustein
                                                    Hardin P. Rowley
                                                    250 Park Avenue, Suite 1103
                                                    New York, NY 10177
                                                    (212) 682-8811
                                                    RDowd@dunnington.com
                                                    SBlaustein@dunnington.com
                                                    HRowley@dunnington.com
